DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 03/29/2022 has been entered and fully considered.
Claims 1, 3-12, 14-16, and 18-20 have been amended. 
Claims 21-23 have been newly added.
Claims 1-23 are pending in Instant Application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendment to claims 1, 3-12, 14-16, and 18-20 has overcome the Double Patenting rejection raised in the previous action; therefore the Double Patenting rejection is hereby withdrawn.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/04/2022 and 04/07/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 and 12-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ferguson (US 9,600,768) in view of Alon (USPGPub 2020/0265714).	As per claim 1, Ferguson discloses a method of controlling a vehicle autonomously, the method comprising: 	receiving, by one or more processors, sensor data (see at least column 17 lines 69-54; wherein the autonomous vehicle may detect a group of objects 904 based on the sensor field 808 and sensor field 810); 	determining, by the one or more processors based on the sensor data, number of objects (see at least column 17 lines 55 – column 18 line 2; wherein the autonomous driving computer system 104 may then determine the location and/or orientation of the detected objects 904, generically (e.g., “shoulder of a highway”) and/or specifically (e.g., a specific latitude/longitude coordinate). Using the determined locations and/or orientations, the autonomous driving computer system 104 may reference the pedestrian object model for each of the detected objects 904 to retrieve the probability value that a pedestrian is not expected in the shoulder of a highway or at the location identified by the latitude and longitude coordinates. By way of example only, this probability value may be 0.8 for each of the detected objects 904…see at least column 8 lines 59-67; wherein a system of one or more rules, where the rules define the expected, or unexpected, locations of various object types. For example, a second rule may specify that “Pedestrians shouldn't be located on the shoulder of a highway.”); and 	controlling, by the one or more processors, the vehicle autonomously based on the determined number of objects (see at least column 20 lines 5-18; wherein when such changes are detected, the autonomous vehicle 102 may operate in a cautionary manner…see at least column 15 lines 9-17; wherein the sensors may provide the updated output to the autonomous driving computer system 104 so that it can determine whether the autonomous vehicle's 102 then-current direction or speed should be modified in response to the sensed environment). Ferguson does not explicitly mention determining, by the one or more processors based on the sensor data, number of objects that are disobeying a predetermined traffic rule.	However Alon does disclose:	determining, by the one or more processors based on the sensor data, number of objects that are disobeying a predetermined traffic rule (see at least paragraph 0049; wherein using processor 120 to detect target vehicles or pedestrians in image frames 51 and analyze the behavior of the detected target vehicles or pedestrians to see if a traffic law is violated).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Alon with the teachings as in Ferguson. The motivation for doing so would have been to improve the ability and efficiency of tracking a vehicle moving between various fields of view, while maintaining a positive identification of the vehicle and an improved ability to assess a traffic violation, see Alon paragraph 0005.	As per claims 2, 13, and 17, Ferguson discloses wherein the sensor data identifies two or more objects in an environment of the vehicle (see at least column 17 lines 39-54; wherein the autonomous vehicle may detect a group of objects 904 based on the sensor field 808 and sensor field 810). 	As per claims 3, 14, and 18, Alon discloses wherein the two or more objects are disobeying the predetermined traffic rule in a same way (see at least paragraph 0049; wherein using processor 120 to detect target vehicles or pedestrians in image frames 51 and analyze the behavior of the detected target vehicles or pedestrians to see if a traffic law is violated).  	As per claims 4 and 19, Ferguson discloses determining, by the one or more processors, an amount of time that the two or more objects are disobeying the predetermined traffic rule, wherein the controlling of the vehicle is further based on the determined amount of time (see at least column 15 lines 9-17; wherein the sensors may continuously update their output to reflect the environment being sensed at or over a range of time, and continuously or as demanded. The sensors may provide the updated output to the autonomous driving computer system 104 so that it can determine whether the autonomous vehicle's 102 then-current direction or speed should be modified in response to the sensed environment…see at least column 19 line 64 – column 20 line 4; wherein the set of operations shown in logic flow 1002 may occur at predetermined intervals based on distance, time, or combinations thereof. Thus, in one embodiment, the operations 1004-1018 shown in FIG. 10 may occur every two minutes, every five minutes, every 10 feet, every 100 feet, and at other such intervals). 	As per claims 5, 15, and 20, Alon discloses wherein the predetermined traffic rule defines a traffic precedence that the two or more objects are disobeying (see at least paragraph 0005; wherein a traffic violation such as passing on the wrong side	As per claim 6, Ferguson discloses determining, by the one or more processors,  a number of additional objects each disobeying the predetermined traffic rule, wherein the controlling of the vehicle is further based on the determined number of objects (see at least column 18 lines 3-18; wherein the autonomous driving computer system 104 may determine that the situation type is “parade” or “protest” based on the fact that multiple objects are in close proximity to each other the multiple objects are pedestrians, and the multiple objects are in the highway lane and the highway shoulder. When the autonomous driving computer system 104 determines that the situation type is “parade” or “protest,” the autonomous driving computer system 104 may use the “parade” or “protest” situation type value to retrieve corresponding probability values from the object models of the detected objects 904.). 	As per claim 7, Ferguson discloses determining, by the one or more processors, an amount of time during which additional objects also disobey the predetermined traffic rule, wherein the controlling of the vehicle is further based on the determined amount of time (see at least column 15 lines 9-17; wherein the data provided by these sensors may be processed by the autonomous driving computer system 104 in real-time. In this context, the sensors may continuously update their output to reflect the environment being sensed at or over a range of time, and continuously or as demanded. The sensors may provide the updated output to the autonomous driving computer system 104 so that it can determine whether the autonomous vehicle's 102 then-current direction or speed should be modified in response to the sensed environment…see at least column 19 line 64 – column 20 line 4; wherein the set of operations shown in logic flow 1002 may occur at predetermined intervals based on distance, time, or combinations thereof. Thus, in one embodiment, the operations 1004-1018 shown in FIG. 10 may occur every two minutes, every five minutes, every 10 feet, every 100 feet, and at other such intervals). 	As per claim 8, Ferguson discloses determining, by the one or more processors, a threshold minimum number of objects determined to be disobeying the predetermined traffic rule, wherein the controlling of the vehicle is further based on the threshold minimum number (see at least column 17 line 55 – column 18 line 2; wherein the autonomous driving computer system 104 may determine that the non-vehicle object model corresponding to the detected objects 904 is a pedestrian object model. The autonomous driving computer system 104 may then determine the location and/or orientation of the detected objects 904, generically (e.g., “shoulder of a highway”) and/or specifically (e.g., a specific latitude/longitude coordinate). Using the determined locations and/or orientations, the autonomous driving computer system 104 may reference the pedestrian object model for each of the detected objects 904 to retrieve the probability value that a pedestrian is not expected in the shoulder of a highway or at the location identified by the latitude and longitude coordinates. By way of example only, this probability value may be 0.8 for each of the detected objects 904).	As per claim 9, Ferguson discloses wherein the threshold minimum number of objects disobey the predetermined traffic rule (see at least column 17 line 55 – column 18 line 2; wherein the autonomous driving computer system 104 may determine that the non-vehicle object model corresponding to the detected objects 904 is a pedestrian object model. The autonomous driving computer system 104 may then determine the location and/or orientation of the detected objects 904, generically (e.g., “shoulder of a highway”) and/or specifically (e.g., a specific latitude/longitude coordinate). Using the determined locations and/or orientations, the autonomous driving computer system 104 may reference the pedestrian object model for each of the detected objects 904 to retrieve the probability value that a pedestrian is not expected in the shoulder of a highway or at the location identified by the latitude and longitude coordinates. By way of example only, this probability value may be 0.8 for each of the detected objects 904) over at least a threshold minimum period of time (see at least column 15 lines 9-17; wherein the data provided by these sensors may be processed by the autonomous driving computer system 104 in real-time. In this context, the sensors may continuously update their output to reflect the environment being sensed at or over a range of time, and continuously or as demanded. The sensors may provide the updated output to the autonomous driving computer system 104 so that it can determine whether the autonomous vehicle's 102 then-current direction or speed should be modified in response to the sensed environment…see at least column 19 line 64 – column 20 line 4; wherein the set of operations shown in logic flow 1002 may occur at predetermined intervals based on distance, time, or combinations thereof. Thus, in one embodiment, the operations 1004-1018 shown in FIG. 10 may occur every two minutes, every five minutes, every 10 feet, every 100 feet, and at other such intervals). 	As per claim 10, Ferguson discloses determining, by the one or more processors, objects determined to be disobeying the predetermined traffic rule (see at least column 17 line 55 – column 18 line 2; wherein the autonomous driving computer system 104 may determine that the non-vehicle object model corresponding to the detected objects 904 is a pedestrian object model. The autonomous driving computer system 104 may then determine the location and/or orientation of the detected objects 904, generically (e.g., “shoulder of a highway”) and/or specifically (e.g., a specific latitude/longitude coordinate). Using the determined locations and/or orientations, the autonomous driving computer system 104 may reference the pedestrian object model for each of the detected objects 904 to retrieve the probability value that a pedestrian is not expected in the shoulder of a highway or at the location identified by the latitude and longitude coordinates. By way of example only, this probability value may be 0.8 for each of the detected objects 904) over at least a threshold minimum period of time (see at least column 15 lines 9-17; wherein the data provided by these sensors may be processed by the autonomous driving computer system 104 in real-time. In this context, the sensors may continuously update their output to reflect the environment being sensed at or over a range of time, and continuously or as demanded. The sensors may provide the updated output to the autonomous driving computer system 104 so that it can determine whether the autonomous vehicle's 102 then-current direction or speed should be modified in response to the sensed environment…see at least column 19 line 64 – column 20 line 4; wherein the set of operations shown in logic flow 1002 may occur at predetermined intervals based on distance, time, or combinations thereof. Thus, in one embodiment, the operations 1004-1018 shown in FIG. 10 may occur every two minutes, every five minutes, every 10 feet, every 100 feet, and at other such intervals), wherein the controlling of the vehicle is further based on the objects determined to be disobeying the predetermined traffic rule over at least the threshold minimum period of time (see at least column 15 lines 9-17; wherein the data provided by these sensors may be processed by the autonomous driving computer system 104 in real-time. In this context, the sensors may continuously update their output to reflect the environment being sensed at or over a range of time, and continuously or as demanded. The sensors may provide the updated output to the autonomous driving computer system 104 so that it can determine whether the autonomous vehicle's 102 then-current direction or speed should be modified in response to the sensed environment…see at least column 19 line 64 – column 20 line 4; wherein the set of operations shown in logic flow 1002 may occur at predetermined intervals based on distance, time, or combinations thereof. Thus, in one embodiment, the operations 1004-1018 shown in FIG. 10 may occur every two minutes, every five minutes, every 10 feet, every 100 feet, and at other such intervals).	As per claim 12, Ferguson discloses a method of controlling a vehicle autonomously, the method comprising: 	receiving, by one or more processors, sensor data (see at least column 17 lines 69-54; wherein the autonomous vehicle may detect a group of objects 904 based on the sensor field 808 and sensor field 810); 	determining, by the one or more processors based on the sensor data, a number of objects see at least column 16 lines 52-67; wherein the autonomous driving computer system 104 may then determine the location and/or orientation of the detected objects 904, generically (e.g., “shoulder of a highway”) and/or specifically (e.g., a specific latitude/longitude coordinate). Using the determined locations and/or orientations, the autonomous driving computer system 104 may reference the pedestrian object model for each of the detected objects 904 to retrieve the probability value that a pedestrian is not expected in the shoulder of a highway or at the location identified by the latitude and longitude coordinates. By way of example only, this probability value may be 0.8 for each of the detected objects 904);	determining, by the one or more processors based on the sensor data an amount of time during which the determined number of objects (see at least column 16 lines 52-67; wherein the autonomous driving computer system 104 may then determine the location and/or orientation of the detected objects 904, generically (e.g., “shoulder of a highway”) and/or specifically (e.g., a specific latitude/longitude coordinate). Using the determined locations and/or orientations, the autonomous driving computer system 104 may reference the pedestrian object model for each of the detected objects 904 to retrieve the probability value that a pedestrian is not expected in the shoulder of a highway or at the location identified by the latitude and longitude coordinates. By way of example only, this probability value may be 0.8 for each of the detected objects 904…see at least column 8 lines 59-67; wherein a system of one or more rules, where the rules define the expected, or unexpected, locations of various object types. For example, a second rule may specify that “Pedestrians shouldn't be located on the shoulder of a highway.”…see at least column 15 lines 9-17; wherein the sensors may continuously update their output to reflect the environment being sensed at or over a range of time, and continuously or as demanded. The sensors may provide the updated output to the autonomous driving computer system 104 so that it can determine whether the autonomous vehicle's 102 then-current direction or speed should be modified in response to the sensed environment…see at least column 19 line 64 – column 20 line 4; wherein the set of operations shown in logic flow 1002 may occur at predetermined intervals based on distance, time, or combinations thereof. Thus, in one embodiment, the operations 1004-1018 shown in FIG. 10 may occur every two minutes, every five minutes, every 10 feet, every 100 feet, and at other such intervals); and 	controlling, by the one or more processors, the vehicle autonomously based on the amount of time (see at least column 20 lines 5-17; wherein when such changes are detected, the autonomous vehicle 102 may operate in a cautionary manner…see at least column 15 lines 9-17; wherein the sensors may provide the updated output to the autonomous driving computer system 104 so that it can determine whether the autonomous vehicle's 102 then-current direction or speed should be modified in response to the sensed environment…see at least column 19 line 64 – column 20 line 4; wherein the set of operations shown in logic flow 1002 may occur at predetermined intervals based on distance, time, or combinations thereof. Thus, in one embodiment, the operations 1004-1018 shown in FIG. 10 may occur every two minutes, every five minutes, every 10 feet, every 100 feet, and at other such intervals). Ferguson does not explicitly mention determining, by the one or more processors based on the sensor data, a number of objects that are disobeying a predetermined traffic rule. 
	However Alon does disclose:	determining, by the one or more processors based on the sensor data, a number of objects that are disobeying a predetermined traffic rule (see at least paragraph 0049; wherein using processor 120 to detect target vehicles or pedestrians in image frames 51 and analyze the behavior of the detected target vehicles or pedestrians to see if a traffic law is violated).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Alon with the teachings as in Ferguson. The motivation for doing so would have been to improve the ability and efficiency of tracking a vehicle moving between various fields of view, while maintaining a positive identification of the vehicle and an improved ability to assess a traffic violation, see Alon paragraph 0005.	As per claim 16, Ferguson discloses an autonomous vehicle, comprising: 	at least one sensor (see at least Figure 2; items 202, 204); and 	one or more processors (see at least Figure 1; item 120) configured to: 	receive sensor data from the at least one sensor (see at least column 17 lines 69-54; wherein the autonomous vehicle may detect a group of objects 904 based on the sensor field 808 and sensor field 810); -3-Application No.: 16/993,672Docket No. XSDV 3.OF-142 CON [9765] 	determine, based on the sensor data, a number of objects (see at least column 17 line 55 – column 18 line 2; wherein the autonomous driving computer system 104 may then determine the location and/or orientation of the detected objects 904, generically (e.g., “shoulder of a highway”) and/or specifically (e.g., a specific latitude/longitude coordinate). Using the determined locations and/or orientations, the autonomous driving computer system 104 may reference the pedestrian object model for each of the detected objects 904 to retrieve the probability value that a pedestrian is not expected in the shoulder of a highway or at the location identified by the latitude and longitude coordinates. By way of example only, this probability value may be 0.8 for each of the detected objects 904…see at least column 8 lines 59-67; wherein a system of one or more rules, where the rules define the expected, or unexpected, locations of various object types. For example, a second rule may specify that “Pedestrians shouldn't be located on the shoulder of a highway.”); and 	control the autonomous vehicle based on the determined number of objects (see at least column 20 lines 5-18; wherein when such changes are detected, the autonomous vehicle 102 may operate in a cautionary manner…see at least column 15 lines 9-17; wherein the sensors may provide the updated output to the autonomous driving computer system 104 so that it can determine whether the autonomous vehicle's 102 then-current direction or speed should be modified in response to the sensed environment). Ferguson does not explicitly mention determine, based on the sensor data, a number of objects that are disobeying a predetermined traffic rule.
	However Alon does disclose:	determine, based on the sensor data, a number of objects that are disobeying a predetermined traffic rule see at least paragraph 0049; wherein using processor 120 to detect target vehicles or pedestrians in image frames 51 and analyze the behavior of the detected target vehicles or pedestrians to see if a traffic law is violated).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Alon with the teachings as in Ferguson. The motivation for doing so would have been to improve the ability and efficiency of tracking a vehicle moving between various fields of view, while maintaining a positive identification of the vehicle and an improved ability to assess a traffic violation, see Alon paragraph 0005.

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ferguson (US 9,600,768), in view of Alon (USPGPub 2020/0265714), and further in view of Zhang (USPGPub 2021/0042531).	As per claim 11, Ferguson and Alon do not explicitly mention wherein the predetermined traffic rule includes one of stopping for a red traffic light signal or stopping for a stop sign.	However Zhang does disclose:	wherein the predetermined traffic rule includes one of stopping for a red traffic light signal or stopping for a stop sign (see at least paragraph 0080; wherein the monitoring system 100 may be associated with a stop sign and the processing engine 112 may determine whether a vehicle violates the traffic rule corresponding to the stop sign (i.e., the stop sign associated rule) based on the stop time of the vehicle).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Zhang with the teachings as in Ferguson and Alon. The motivation for doing so would have been to provide systems and methods for automatically monitoring traffic around a traffic sign and detecting traffic sign violations, see Zhang paragraph 0003.


Allowable Subject Matter
Claim(s) 21, 22, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach estimating, by the one or more processors, a likelihood that the objects are involved in a procession based on the determined number of objects, wherein the likelihood increases as the determined number of objects increases, and the vehicle is further controlled autonomously based on the estimated likelihood.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662